  Case 1:19-cv-03828-EK-SMG Document 41 Filed 06/26/20 Page 1 of 1 PageID #: 139




William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX
Email: bcafaro@cafaroesq.com
                                    WC
                                     LAW OFFICES OF
                                     WILLIAM CAFARO
                                                                                             Louis M. Leon, Esq.
                                                                                                       Associate
                                                                                               ADMITTED IN NY
                                                                                      Email: lleon@cafaroesq.com

Amit Kumar, Esq.                            108 West 39th Street, Suite 602                Matthew S. Blum, Esq.
Managing Attorney                            New York, New York 10018                                Of Counsel
ADMITTED IN NY & NJ                           Telephone: 212.583.7400                          ADMITTED IN NY
Email: akumar@cafaroesq.com                    Facsimile: 212.583.7401              Email: mblum@cafaroesq.com
                                                 www.cafaroesq.com
Andrew S. Buzin, Esq.                                                                    Deena L. Buchanan, Esq.
Of Counsel                                                                                           Of Counsel
ADMITTED IN NY, FL & DC                                                                   ADMITTED IN NM & NJ


                                                               June 26, 2020
   Via ECF
   Hon. Steven M. Gold, U.S.M.J
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201
                                           Re:       Franco, et al v. Galvis & Musa Corp., et al
                                                     Case No.: 19-cv-03828
   Your Honor,

           This office represents the Named Plaintiff as well as the opt in plaintiffs in the above
   referenced action brought under the Fair Labor Standards Act and New York Labor Law. We write,
   with the consent of Defendants’ counsel, to request that an assistant from my office be allowed to
   participate in the upcoming settlement conference as an interpreter. Although my clients are fluent
   in English, their native language is Spanish. In order for them to fully understand the proceedings
   with the Court we would like permission for an assistant from our office to participate in the
   settlement conference.

             We thank the Court for its courtesy in this regard.

                                                     Respectfully Submitted,
                                                     LAW OFFICE OF WILLIAM CAFARO




                                                     ______________________
                                                     By:    Amit Kumar, Esq (AK 0822)
                                                           Attorneys for Plaintiffs
                                                           108 West 39th Street, Suite 602
                                                           New York, NY 10018
                                                           212-583-7400
                                                           Akumar@Cafaroesq.com
